                         Law Offices of Colin Mulholland
                                           Employment and Civil Litigation
     30-97 Steinway Street.                                                         Telephone: (347) 687-2019
     Suite 301-A                                                                   cmulhollandesq@gmail.com
     Astoria, NY 11103




                                                                              June 17th, 2021
     Honorable Lorna G. Schofield
     United States District Judge
     40 Foley Square
     New York, NY 10007

                              Re: Mancilla, et al. v. All American Laundry Services, Inc. et al,
                              20-cv-10255 (LGS)

     Your Honor,

             The parties write jointly to respectfully request that the Court permit the parties until

     on or before July 30th, 2021 to submit the executed settlement agreement and fairness

     motion. The current deadline is June 22nd, 2021. This is the first request for this relief.

             The parties have a draft agreement in circulation and require more time to finalize

     some of the terms with the clients and to arrange time to execute the agreement itself.



                                                                       /s/Colin Mulholland, Esq.
The application is GRANTED. By July 30, 2021, the parties              Colin Mulholland, Esq.
shall file (i) the settlement and (ii) a joint letter with             30-97 Steinway, Ste. 301-A
supporting evidence addressing the findings this Court                 Astoria, New York 11103
must make in order to approve the settlement as fair and               Telephone: (347) 687-2019
reasonable.                                                            Attorney for Plaintiffs

Dated: June 21, 2021
       New York, New York
